     Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21             Page 1 of 20 PageID 10


AUL.25646
                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TRENTON YARBROUGH,                              §
    Plaintiff,                                  §
                                                §
V.                                              §      CIVIL ACTION NO. ____________
                                                §
JOHN DOE AND ARGOS USA LLC,                     §
     Defendants.                                §

                                 INDEX OF DOCUMENTS

        The following exhibits are relied upon and incorporated by reference in Defendant

ARGOS USA LLC’s Notice of Removal:

        1.    State Court Docket Sheet;

        2.    Plaintiff’s Original Petition filed December 17, 2020;

        3.    Citation on Argos USA LLC, issued December 22, 2020;

        4.    Return of Service for Argos USA LLC, dated January 4, 2021; and

        5.    Defendant Argos USA LLC’s Original Answer, filed January 25, 2021.

                                            Respectfully submitted,

                                            FLETCHER, FARLEY
                                            SHIPMAN & SALINAS, LLP

                                             /s/ Fernando P. Arias
                                            FERNANDO P. ARIAS
                                            ATTORNEY IN CHARGE
                                            State Bar No. 24025946
                                            C. RYAN CURRY
                                            State Bar No. 24050145
                                            9201 N. Central Expwy., Suite 600
                                            Dallas, Texas 75231
                                            214-987-9600
                                            214-987-9866 fax
                                            fred.arias@fletcherfarley.com
                                            ryan.curry@fletcherfarley.com
                                            ATTORNEYS FOR DEFENDANT
                                            ARGOS USA LLC
INDEX OF DOCUMENTS                                                                 PAGE 1 OF 2
  Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21              Page 2 of 20 PageID 11



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was electronically filed via the Court’s
CM/ECF system and a true and correct copy of same was delivered to all counsel of record in
accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 2nd day of February, 2021.

                                           /s/ Fernando P. Arias
                                           FERNANDO P. ARIAS




INDEX OF DOCUMENTS                                                                 PAGE 2 OF 2
Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21   Page 3 of 20 PageID 12




                           EXHIBIT
                            “C-1”
   Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21             Page 4 of 20 PageID 13




0123ÿ56789 1 86
DC-20-18560 I TRENTON YARBROUGH vs. JOHN DOE, et al

Case Numberÿ                           Courtÿ                                ÿ
                                                                Judicial Officer
                            ÿÿ       !"#$%&'(ÿ)!''&%ÿ"%%
File Dateÿ                             Case Typeÿ               Case Statusÿ
*+*                             ,!$!-ÿ.%/&"%ÿ0&%'$   !1%'




2193
PLAINTIFF                                                                    ÿ
                                                                             7
40-)-!5 /(ÿ$-%'$!'
                                                                Active Attorneys
                                                                89:;ÿ<==>?@9A
ÿ                                                               B<8CDE<CDFÿC<GHC
                                                                -IJKIL



DEFENDANT
!%(ÿM!/'
ÿ

DEFENDANT
0- !#ÿ5#0ÿ""
<;;?9NN
&$#ÿ-% &#$%-%ÿ0 %'$(ÿ!-1!-0$&!'ÿ#%-.&%ÿ!,10'4ÿ
ÿ%0#$ÿ+$/ÿ#$-%%$(ÿ#5&$%ÿÿ
05#$&'ÿ$Oÿ++
ÿ




PQ36 2ÿ16RÿS3196T2
  12/17/2020 NEW CASE FILED (OCA) - CIVIL
   Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21   Page 5 of 20 PageID 14
  12/17/2020 ORIGINAL PETITION       6
  ORIGINAL PETITION


  12/17/2020 CORRESPONDENCE - LETTER TO FILE   6
  CORRESPONDENCE LETTER FOR CITATION


  12/17/2020 ISSUE CITATION   6
  ISSUE CITATION - ARGOS USA LLC


  12/21/2020 ORDER- STATUS CONFERENCE    6
  ORDER - STATUS CONFERENCE


  12/22/2020 CITATION   6
  Served ÿ
  898 8 9
                   ÿ
  Anticipated Server
    
                ÿ
  Anticipated Method
             ÿ
  Actual Server
  ÿÿ
  Returned ÿ
  898 8 9
  Comment
  ÿÿ
  01/07/2021 RETURN OF SERVICE       6
  EXECUTED CITATION - ARGOS USA, LLC

    Comment
        ÿÿÿÿÿ
  02/05/2021 Status Conference   6
  Judicial Officerÿ
   ÿ!ÿ
  Hearing Time ÿ
  "#88ÿ$




012324135
YARBROUGH , TRENTON
  9 ÿ3:21-cv-00231-G
 Case    ÿ Document 1-3 Filed 02/02/21         Page 6 of 20 PageID
                                                                                 15 
   9 ÿ ÿÿ                                                             
 !" #"!! 9 ÿ                                                       
 !" #"!! $%&'9ÿ$&ÿ(ÿ9%)'*%ÿ+&, $-ÿ.ÿ/#0 /(!!(&*1 2$3$45678ÿ9$%9949 +,




012345678
 ORIGINAL PETITION

 CORRESPONDENCE LETTER FOR CITATION

 ISSUE CITATION - ARGOS USA LLC

 ORDER - STATUS CONFERENCE

 EXECUTED CITATION - ARGOS USA, LLC
Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21   Page 7 of 20 PageID 16




                           EXHIBIT
                            “C-2”
                                                                                                        FILED
                                                                                          12/17/2020 8:58 AM
  1 CIT/ESERVE                                                                                  FELICIA PITRE
  Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21           Page 8 of 20 PageID 17          DISTRICT CLERK
                                                                                         DALLAS CO. , TEXAS
                                                                                          Alicia Mata DEPUTY
                                     DC-20-18560
                          CAUSE NO. _ _ _ _ _ _ _ __
 TRENTON YARBROUGH,                            IN THE DISTRICT COURT
               Plaintiff,

 V.                                            -44TH JUDICIAL DISTRICT
 JOHN DOE AND ARGOS USA LLC,
                Defendants.                    DALLAS COUNTY, TEXAS

       PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, TRENTON YARBROUGH, Plaintiff, and files Plaintiff's Original

Petition, complaining of JOHN DOE AND ARGOS USA LLC, Defendants, and would show

unto the Court as follows:

                                      I. DISCOVERY PLAN

       1.      This suit is governed by discovery control plan II under Rule 190.3 of the

Texas Rules of Civil Procedure.

                                         II. PARTIES

       2.      Plaintiff, TRENTON YARBROUGH, is an individual who resides at 2701

Cresthaven Drive, Mesquite, Dallas County, Texas TX 75149.

       3.      Defendant, JOHN DOE, is an individual who resides at, 123 Anywhere , TX,

and may be served with process at that address.

       4.      Upon information and belief, Defendant, ARGOS USA LLC, is an out of state

corporation that may be served with process through its registered agent for service,

Corporation Service Company, at 211 East 7th Street Suite 620, Austin, TX 78701. Citation

is requested for this Defendant and service will be completed by a private process server.

                                Ill. JURISDICTION & VENUE

       5.      The Court has continuing jurisdiction over Defendants, because Defendant,

John Doe, committed a tort within the State of Texas, and Defendant, Argos USA LLC,

maintains substantial and continuing contacts with the State of Texas. The Court has

jurisdiction over the controversy, because the damages are within the statutory

jurisdictional limits of the Court.


PLAINTIFF'S ORIGINAL PETITION/262267                                                Page 1
  Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21                Page 9 of 20 PageID 18

       6.     Venue is proper in Dallas County, Texas, because all or a substantial part of

the events or omissions giving rise to the claim occurred in Dallas County.

                                            IV. FACTS

       7.     This lawsuit results from an automobile collision that occurred on or about

June 8, 2019 , at Rodeo Center Drive in Mesquite, Dallas County, Texas. Plaintiff, Trenton

Yarbrough, was at a complete stop southbound on Rodeo Center Drive with Defendant

traveling directly behind. Defendant, John Doe, failed to control his speed and rear ended

Plaintiff's vehicle. At the time of the collision, Defendant, John Doe, was acting in the

course and scope of his employment with Defendant, Argos USA LLC. As a result of the

impact, Plaintiff suffered bodily injury.

                                       V. NEGLIGENCE

       8.     Defendant, John Doe, and Defendant, Argos USA LLC. , vicariously, had a

duty to exercise ordinary care and operate the vehicle reasonably and prudently and failed

to do so. Defendants were negligent in at least the following respects:

              a.      Failure to maintain a proper lookout;

              b.      Failure to make such application of the brakes as a person using

                      ordinary care would have made;

              c.      Failure to maintain proper control of the vehicle under the conditions

                      then and there existing;

              d.      Failure to turn the vehicle to the right or left to avoid the collision ;

              e.      Traveling at an unsafe speed; and

              f.      Failure to maintain an adequate distance between the vehicle and

                      the vehicle driven by Plaintiff, Trenton Yarbrough.

                              VI. RESPONDEAT SUPERIOR

       9.     At the time of the accident, Defendant, John Doe, was the agent, servant,

and employee of Defendant, Argos USA LLC, and was acting within the scope of his

authority as such agent, servant, and employee. Defendant, Argos USA LLC is liable to

Plaintiff for the negligence of Defendant, John Doe, under the common law doctrine of

PLAINTIFF'S ORIGINAL PETITION/262267                                                        Page 2
  Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21                Page 10 of 20 PageID 19

respondeat superior.

                                         VII. DAMAGES

       10.    As a proximate result of Defendants' negligence, Plaintiff suffered bodily

injury. Plaintiff suffered the following damages:

       a.     Physical pain and mental anguish in the past and future;

       b.     Medical expenses in the past and future; and

       c.     Physical impairment.

                                          VIII. PRAYER

       WHEREFORE , PREMISES CONSIDERED , Plaintiff, TRENTON YARBROUGH ,

respectfully requests that Defendants, ARGOS USA LLC, be cited to appear and answer,

and on final trial , that Plaintiff have judgment against Defendants for:

       a.     Actual damages;

       b.     Prejudgment and post-judgment interest as allowed by law;

       c.     Costs of suit;

       d.     monetary relief over $250,000 but not more than $1 ,000,000; and

       e.     Any further relief, either in law or equity, to which Plaintiffs are justly entitled.

                               IX. REQUEST FOR DISCLOSURE

       Pursuant Rule 194 of the Texas Rules of Civil Procedure, please disclose all

information identified in Rule 194.2 (a) - (I).

                                       Respectfully submitted ,

                                       Ben Abbott & Associates, PLLC
                                       1934 Pendleton Drive
                                       Garland, TX 75041
                                       (972) 263-5555
                                       (817) 263-5555
                                       (972) 682-7586 Facsimile
                                       eService@benabbott.com

                                       Isl David Maldonado
                                       by: David Maldonado
                                       State Bar No. 24084914

                                       ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION/262267                                                         Page 3
Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21   Page 11 of 20 PageID 20




                           EXHIBIT
                            “C-3”
FORM NO. 353-3 - CITATION                                                                                                                       ESERVE
THE STATE OF TEXAS                                                                                                                           CITATION


To:    ARGOS USA LLC                                                                                                                        DC-20-18560
       BY SERVING REGISTERED AGENT, CORPORATION SERVICE COMPANY
       211 EAST 7m STREET SUITE 620
       AUSTIN TEXAS 78701                                                                                                                TRENTON YARBROUGH
                                                                                                                                                     vs.
GREETINGS:                                                                                                                                   JOHN DOE, et al
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by l O o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be                                        ISSUED THIS
taken against you. Your answer should be addressed to the clerk of the 44th District Court at 600                                      22nd day of December, 2020
Commerce Street, Ste. 101 , Dallas, Texas 75202.

Said Plaintiff being TRENTON YARBROUGH                                                                                                     FELICIA PITRE
                                                                                                                                         Clerk District Courts,
Filed in said Court 17th day of December, 2020 against                                                                                   Dallas County, Texas

JOHN DOE & ARGOS USA LLC
For Suit, said suit being numbered DC-20-18560, the nature of which demand is as follows :                                           By: ANGELA CONEJO, Deputy
                                                                                                                                                                    Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21




Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition & REQUEST FOR
DISCLOSURE, a copy of which accompanies this citation. If this citation is not served, it shall be                                       Attorney for Plaintiff
returned unexecuted.                                                                                                                      DAVID MALDONADO
                                                                                                                                    BEN ABBOTT & AS SOCIATES PLLC
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                             1934 PENDLETON DR
Given under my hand and the Seal of said Court at office this 22nd day of December, 2020.                                               GARLAND TEXAS 75041
                                                                                                                                              972-263-5555
                                                                                                1,1,,1.11u111,,,,✓•                      eservice@benabbott.com
ATTEST: FELICIA PITRE, Clerk of the District C                                          i~~~'-~~~M.r ~.."
                                                                                   !a;
                                                                                                      ~t
                                                                                    /:'~:· \ . . ,·-.\r.~
                                                                                                      :•,:.                                 DALLAS COUNTY
                                                                                   ="!,,,ti :
                                                                                           .
                        By
                              ANGELA CONEJ
                                                   ,.,.P'f{M \J      , Deputy
                                                                                    ~
                                                                                     ~~~
                                                                                       *•'
                                                                                   '::... ..
                                                                                     .., : . i
                                                                                                .... .
                                                                                                      :9'1 = ill.
                                                                                                         .' ;:,
                                                                                                                    .,'!IC:::::::            SERVICE FEES
                                                                                    ~~>-.           ..~·--~§                                   NOT PAID
                                                                                     ~ F!q'" ... ,-·~".... ~
                                                                                         t~-✓-     •       ...,,-$-
                                                                                             111'1l1iU1\\~\
                                                                                                                                                                    Page 12 of 20 PageID 21
                                                                      OFFICER'S RETURN
Case No. : DC-20-18560

Court No.44th District Court

Style: TRENTON YARBROUGH

vs.

JOHN DOE, et al

Came to hand on the _ _ _ _ _ _ _day of _ _ _ _ _ _ _~ 20_ _ _ _, at _ _ _ _ o'clock _ _ _ _ .M. Executed at _ _ _ _ _ _ _ _ _ _ _ __

within the County of _ _ _ _ _ _ _ _ _ _ _ at _ _ _ _ _ o'clock _ _ _ .M. on the _ _ _ _ _ _ _day of_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,

20_ _ _ _ _ _, by delivering to the within named _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was _ _ _ _miles and my fees are as follows: To certify which witness my hand.

                               For serving Citation         $_ _ _ __

                               For mileage                  $ _____                      of _ _ _ _ _ _ _ _ County,

                               For Notary                   $_ _ _ _                     By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy

                                                              (Must be verified if served outside the State of Texas.)
                                                                                                                                                                                       Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21




Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ _ day of _ _ _ _ _ _ _ _ _ _, 20 _ _ _ .

to certify which witness my hand and seal of office.


                                                                                         Notary Public                                       County
                                                                                                                                                                                       Page 13 of 20 PageID 22
Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21   Page 14 of 20 PageID 23




                           EXHIBIT
                            “C-4”
RECEIVED
 JAN\ ,o,-f      e, J:,,OD      14-1-1

   FORM NO. -353-3 - CITATION                                                                                                                   ESERVE
   THE STATE OF TEXAS                                                                                                                       CITATION


   To:    ARGOS USA LLC                                                                                                                    DC-20-18560
          BY SERVING REGISTERED AGENT, CORPORATION SERVICE COMPANY
          211 EAST 7™ STREET SUITE 620
          AUSTIN TEXAS 78701                                                                                                            TRENTON YARBROUGH
                                                                                                                                                    vs.
   GREETINGS:                                                                                                                               JOHN DOE, et al
   You have been sued. You may employ an attorney. If you or your attorney do not file a written
   answer with the clerk who issued this citation by IO o'clock a.m. of the Monday next following the
   expiration of twenty days after you were served this citation and petition, a default judgment may be                                    ISSUED THIS
   taken against you. Your answer should be addressed to the clerk of the 44th District Court at 600                                  22nd day of December, 2020
   Commerce Street, Ste. 101, Dallas, Texas 75202.

   Said Plaintiff being TRENTON YARBROUGH                                                                                                 FELICIA PITRE
                                                                                                                                        Clerk District Courts,
   Filed in said Court 17th day of December, 2020 against                                                                               Dallas County, Texas

   JOHN DOE & ARGOS USA LLC
   For Suit, said suit being numbered DC-20-18560, the nature of which demand is as follows:                                       By: ANGELA CONEJO, Deputy
                                                                                                                                                                   Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21




   Suit on MOTOR VEIDCLE ACCIDENT etc. as shown on said petition & REQUEST FOR
   DISCLOSURE, a copy of which accompanies this citation. If this citation is not served, it shall be                                  Attorney for Plaintiff
   returned unexecuted.                                                                                                                 DAVID MALDONADO       .
                                                                                                                                  BEN ABBOTT & AS SOCIATES PLLC
   WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                        1934 PENDLETON DR
   Given under my hand and the Seal of said Court at office this 22nd day of December, 2020.                                          GARLAND TEXAS 75041
                                                                                                                                            972-263-5555
                                                                                               "'\\\1"11111111.r.                      eservice@benabbott.com
   ATTEST: FELICIA PITRE, Clerk of the District C
                                                                                        ~~"~~ 11.\U  .........1.r~¼~
                                                                                      ,g/~ol'~.·-••
                                                                                       ~ : .. .f ·.~~              <o~                     DALLAS COUNTY
                          By                          ~\J               , Deputy      ~Bf                        · ]=!!
                                                                                      :s~1. ....               ~     J">it""<.~             SERVICE FEES
                                 ANGELA CONEJ                                         S.~"....
                                                                                      'II,·<'"'.,•       i         .--~~
                                                                                        ~     -,:r;;•···.. •··~,..........
                                                                                                                   . . . ~;::                 NOT PAID
                                                                                          ,;:,.,."'" ~ ~i:io
                                                                                                1,1,11umii,\'\
                                                                                                                                                                   Page 15 of 20 PageID 24




                                                                                                                                         OE:LIVl::REO:
                                                                                                                                  ~   ON __ L_!~_I_ZJ_
                                                                                                                                  ~   By~✓-di, '--
                                                                      OFFICER'S RETURN
Case No.: DC-20-18560

Court No.44th District Court

Style: TRENTON YARBROUGH

vs.

JOHN DOE, et al
Came to hand on the _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _ , 20_ _ _ _ , at _____ o'clock _ _ _ _ .M. Executed at _ _ _ _ _ _ _ _ _ _ _ _ _ _.

within the County of _ _ _ _ _ _ _ _ _ _ _ _ at ______ o'clock _ _ _ .M. on the _ _ _ _ _ _ _day of_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.

20_ _ _ _ _ _ _, by delivering to the within named _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was _ _ _ _miles and my fees are as follows: To certify which witness my hand.
                               For serving Citation         $ _ _ _ __

                               For mileage                  $ _ __                       of _ _ _ _ _ _ _ County,

                               For Notary                   $_ __                        By
                                                                                              - - - - - - - - - - - - - - - Deputy
                                                              (Must be verified if served outside the State of Texas.)
                                                                                                                                                                                       Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21




Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ _ day of __________, 20 _ __

to certify which witness my hand and seal of office.


                                                                                          Notary Public                                      County
                                                                                                                                                                                       Page 16 of 20 PageID 25
Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21   Page 17 of 20 PageID 26




                           EXHIBIT
                            “C-5”
                                                                                                                   FILED
                                                                                                      1/25/2021 10:34 AM
                                                                                                          FELICIA PITRE
  Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21                   Page 18 of 20 PageID 27            DISTRICT CLERK
                                                                                                     DALLAS CO., TEXAS
                                                                                                     Debra Clark DEPUTY


AUL.25646

                                   CAUSE NO. DC-20-18560

TRENTON YARBROUGH,                                §            IN THE DISTRICT COURT
    Plaintiff,                                    §
                                                  §
V.                                                §            DALLAS COUNTY, TEXAS
                                                  §
JOHN DOE AND ARGOS USA LLC,                       §
     Defendants.                                  §            44th JUDICIAL DISTRICT

                 DEFENDANT ARGOS USA LLC’S ORIGINAL ANSWER
                      TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, ARGOS USA LLC, now comes and files its Original Answer to Plaintiff’s

Original Petition. In support of same, Defendant would respectfully show unto the Court as

follows:

                                            I.
                                      GENERAL DENIAL

       Defendant denies each and every, all and singular, the material allegations contained in

Plaintiff’s Original Petition and demands strict proof thereof.

                                                 II.

       In the event that Defendant is found to be liable to Plaintiff and in the event that Plaintiff’s

injuries are found to have been caused by the incident made the basis of this lawsuit, Defendant

pleads that Plaintiff’s recovery of medical and health care expenses is limited to the amount

actually paid or incurred by or on behalf of Plaintiff. TEXAS CIVIL PRACTICE & REMEDIES CODE

§41.015.

                                              III.
                                         JURY DEMAND

       In accordance with Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant hereby

demands a trial by jury. Simultaneously with the filing of this demand, a jury fee is being paid on

DEFENDANT ARGOS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                          PAGE 1 OF 2
  Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21                  Page 19 of 20 PageID 28



behalf of Defendant.

        WHEREFORE, PREMISES CONSIDERED, Defendant Argos USA LLC prays that

Plaintiff takes nothing by this suit, that Defendant be awarded its costs, and for such other and

further relief, both general and special, at law or in equity, to which this Defendant may show itself

to be justly entitled.

                                               Respectfully submitted,

                                               FLETCHER, FARLEY
                                               SHIPMAN & SALINAS, LLP

                                                /s/ Fernando P. Arias
                                               FERNANDO P. ARIAS
                                               State Bar No. 24025946
                                               C. RYAN CURRY
                                               State Bar No. 24050145
                                               9201 N. Central Expwy., Suite 600
                                               Dallas, Texas 75231
                                               214-987-9600
                                               214-987-9866 fax
                                               fred.arias@fletcherfarley.com
                                               ryan.curry@fletcherfarley.com

                                               ATTORNEYS FOR DEFENDANT
                                               ARGOS USA LLC


                                 CERTIFICATE OF SERVICE

        THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been
mailed, telecopied, hand delivered, or electronically transmitted to all attorneys of record in this
cause of action, in compliance with Rule 21a. of the TEXAS RULES OF CIVIL PROCEDURE, on the
25th day of January, 2021.
                                               /s/ Fernando P. Arias
                                               FERNANDO P. ARIAS




DEFENDANT ARGOS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                         PAGE 2 OF 2
       Case 3:21-cv-00231-G Document 1-3 Filed 02/02/21          Page 20 of 20 PageID 29
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Abby Golman on behalf of Fernando Arias
Bar No. 24025946
abby.golman@fletcherfarley.com
Envelope ID: 49985194
Status as of 1/25/2021 10:53 AM CST

Case Contacts

Name                BarNumber   Email                              TimestampSubmitted      Status

DAVID MALDONADO                 eService@benabbott.com             1/25/2021 10:34:53 AM   SENT

Fernando P.Arias                fred.arias@fletcherfarley.com      1/25/2021 10:34:53 AM   SENT

Abby Golman                     abby.golman@fletcherfarley.com     1/25/2021 10:34:53 AM   SENT

C. RyanCurry                    ryan.curry@fletcherfarley.com      1/25/2021 10:34:53 AM   SENT

Ashley Chambers                 ashley.chambers@fletcherfarley.com 1/25/2021 10:34:53 AM   SENT
